Citation Nr: 0200924	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  99-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
Supp. 2001) for additional disability related to rectal 
cancer as a result of treatment at a Department of Veterans 
Affairs facility in 1990.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his former wife


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from April 1961 to 
April 1964 and from December 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Des Moines, Iowa, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim.  

The veteran's representative filed a motion for an 
advancement of the veteran's appeal on the Board's docket on 
January11, 2002.  The Board found that sufficient cause had 
been shown and the motion was granted on January 18, 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  VA failed to diagnose and treat the veteran's rectal 
cancer in April 1990; and the condition reasonably should 
have been diagnosed at that time.  

3.  The evidence is in equipoise on the point of whether the 
veteran has additional disability (rectal cancer recurrence) 
as a result of VA's failure to diagnose his initial rectal 
cancer in April 1990.  


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability related to a 
recurrence of rectal cancer as a result of treatment at a VA 
facility in 1990 is warranted.  38 U.S.C.A. §§ 1151, 5107(b) 
(West 1991 & Supp. 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West Supp. 2001).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran and therefore will be applied by the Board.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

In this case, all relevant evidence has been obtained by the 
RO, and the veteran has not identified any outstanding 
evidence that might aid his claim.  Additionally, he has 
recently provided testimony at a personal hearing before the 
undersigned Member of the Board at the RO in October 2001, 
and the necessary medical opinions have been associated with 
the record.  Accordingly, the Board finds that VA's duties 
set forth in the VCAA have been substantially complied with, 
and no useful purpose would be served by remanding this case 
to the RO for additional consideration of the new law, 
particularly in light of the decision herein.  

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service-connected.  Amendments to 38 U.S.C.A. § 1151 made by 
Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability, but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 
Supp. 2001).  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 1997).  
Since the veteran's claim was filed and received on October 
7, 1997, this version of § 1151 applies.  

A recent VA General Counsel opinion specifically addressed 
the issue of the application of 38 U.S.C.A. § 1151 to claims 
based on the failure to diagnose a pre-existing condition.  
Although the opinion was obtained in conjunction with a claim 
for benefits under the version of 38 U.S.C.A. § 1151 
effective for claims filed prior to October 1, 1997, the 
Board finds that the opinion is relevant to the current 
claim.  Specifically, the General Counsel concluded that 
§ 1151 is most reasonably construed as authorizing benefits 
where VA improperly fails to diagnose or provide treatment 
for a pre-existing disease, if it is determined that the 
veteran's disability is greater than it would have been with 
proper diagnosis and treatment.  Accordingly, the factual 
elements necessary to support a claim based on this theory 
include a determination that:  (1) VA failed to diagnose 
and/or treat a pre-existing disease or injury; (2) a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) the 
veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.  See VAOPGCPREC 5-2001.  

The evidence shows that the veteran was seen at the Des 
Moines, Iowa, VA Medical Center (VAMC) in March 1990, with 
complaints of rectal pain and hemorrhoids for the past month.  
He provided a history of hemorrhoids, including 
hemorrhoidectomies in previous years.  Physical examination 
revealed small hemorrhoids on the left lateral side, and an 
"exquisitely tender" mass on the anterior rectal wall which 
was cord-like in nature and measured one-half centimeter by 
two centimeters.  The impression was probably thrombosed 
hemorrhoid.  It was noted that cancer must be ruled out.  The 
veteran was provided medications and told to take sitz baths.  
He was seen one week later with only slight improvement.  Two 
weeks later, he was seen for continued complaints of 
hemorrhoids and hematochezia.  In late April 1990, a barium 
enema was negative.  Three days later a proctoscope was okay 
to 15 centimeters, with a hemorrhoid at six o'clock.  The 
impression was hemorrhoid.  Conservative treatment was 
recommended.  

In July 1990, the veteran was seen for complaints of a 
chronic fissure in his rectum.  Conservative treatment was 
continued.  One week later, clinical evaluation showed an 
internal hemorrhoid along the entire right side of the anal 
canal.  No tumor was noted.  He was scheduled for a 
hemorrhoidectomy.  The veteran underwent a hemorrhoidectomy 
on August 3, 1990.  During the procedure a fungated tumor 
along the edges of the anal canal with a central area of 
ulceration extending down to the dentate line was discovered.  
It measured three to four centimeters in diameter.  A biopsy 
was positive for adenocarcinoma.  An abdominoperineal 
resection was performed with follow-up radiation and 
chemotherapy.

The veteran remained cancer-free until April 1999 when a fine 
needle aspiration of the left sciatic notch mass revealed 
adenocarcinoma consistent with metastatic rectal tumor.  The 
impression was late pelvic recurrence of rectal cancer.  He 
was not considered a surgical candidate and chemotherapy and 
radiation were advised.  His condition worsened, however, and 
he was diagnosed with terminal metastatic rectal cancer.  

At his hearing before the Board, the veteran and his 
representative asserted that earlier detection of the 
veteran's initial cancer in April 1990 would have provided a 
greater chance of a cure for his cancer as well as prevention 
for the recurrence in 1999.  Therefore, he has incurred 
additional disability that was proximately caused by an 
instance of fault on the part of VA for which benefits under 
38 U.S.C.A. § 1151 (West Supp. 2001) are warranted.  

In support of his claim, the veteran has submitted a November 
1998 letter from Bradley S. Lair, M.D., of the Medical 
Oncology and Hematology Associates.  Dr. Lair reported that 
he had reviewed the veteran's medical records and concluded 
that the veteran had a false negative proctoscopic 
examination and barium enema in April 1990.  He noted that a 
tumor that was three to four centimeters in August was 
undoubtedly present in April and was missed.  In a follow-up 
letter in September 2001, Dr. Lair stated that the delay in 
diagnosis decreased the veteran's chance of cure at the time 
of the definitive surgical resection although he was unable 
to quantify the percentage of change.  

In a November 1999 note, Richard L. Deming, M.D., of the 
Therapeutic Radiology Associates, stated that had the 
veteran's cancer been diagnosed at an earlier stage, he 
probably would have had a better chance of being cured with 
his initial treatment.  

In a September 2001 memorandum, a VA doctor in 
Hematology/Oncology, opined that there was nothing in the 
veteran's records to indicate an error in judgment, 
negligence or carelessness by omitting proper evaluation.  
The doctor stated that he was unable to comment on the skill 
level of the proctoscopist as it was beyond his competence as 
an oncologist.  He noted that false negative testing was 
possible with most tests, and appeared to have occurred in 
the veteran's case.  He also concluded that the delay in 
diagnosis would not have changed the veteran's degree of 
disability following surgery as the abdominoperineal 
resection and colostomy were required regardless of when the 
cancer was diagnosed.  He doubted that the probability of the 
veteran's recent recurrence was changed by more than a 
percent to two by the delay, but he acknowledged that this 
was speculative.  

It is apparent in this case that there was a delay of over 
three months, between April and August 1990, when the 
veteran's rectal cancer remained undiagnosed while he was 
under VA care for complaints of rectal pain and hemorrhoids.  
Dr. Lair specifically noted from review of the veteran's 
records that, given the size of the tumor found in August, it 
must have been present the previous April.  This opinion is 
uncontroverted by the medical evidence and it follows that 
the veteran's rectal cancer in turn most likely would have 
been diagnosed earlier had the tumor been detected in April 
1990.  Consequently, the Board concludes that VA failed to 
diagnose and/or treat a preexisting disease, the first 
element to support a claim under Section 1151.  

Further, the medical evidence supports a conclusion that the 
tumor reasonably should have been diagnosed in April 1990.  
Dr. Lair concluded that the tumor "unfortunately was 
missed" by VA proctoscopic examination.  Although the VA 
doctor who reviewed the record concluded that appropriate 
testing was conducted, he was unable to comment on the skill 
level of the proctoscopist.  In other words, even if the 
appropriate testing was accomplished to rule out a malignancy 
in April 1990, the evidence shows that the procedure failed 
to detect a tumor that reasonably should have been detected.  
Accordingly, the Board concludes that this error may be 
considered an "instance of fault" on the part of VA in 
providing the medical treatment at issue.  Thus, the second 
element necessary to support the claim is met.  

In considering the contrasting opinions provided, the Board 
concludes finally that the evidence is in equipoise or 
essentially evenly balanced as to whether the failure to 
diagnose and treat the veteran sooner resulted in additional 
disability which otherwise would have been avoided.  The VA 
doctor who reviewed the record in connection with the claim 
doubted that the delay in diagnosis changed the probability 
of recurrence by more than a percent or two, but conceded 
this was speculative.  Dr. Lair conceded that the percent of 
change was harder to quantify as to whether the delay in 
diagnosis had a negative outcome for the veteran, but he 
thought it was unequivocal that the delay in diagnosis of 
several months decreased the veteran's chance of a cure "to 
some degree."  Dr. Deming's opinion appears to support this 
conclusion, although it is unclear whether the "stage" of 
the veteran's cancer would have been any different in April 
1990, as noted by the reviewing VA doctor.  

But generally both Dr. Lair and Dr. Deming have reported that 
earlier detection provides the best chance of full cure of 
the disease without recurrence and medical literature 
provided by the veteran supports this assessment.  In any 
event, the record does not establish that a preponderance of 
the evidence is against this point.  Although it appears 
difficult to ascertain the percentage or degree of additional 
disability that could be attributable to a delayed diagnosis, 
with resolution of the doubt in the veteran's favor, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
recurrence of rectal cancer may be characterized as 
additional disability which could have been avoided by proper 
diagnosis and treatment within the meaning of 38 U.S.C.A. 
§ 1151 (West Supp. 2001); VAOGCPREC 5-2001.  Hence, his claim 
for compensation under Section 1151 may be granted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
Supp. 2001) for additional disability related to rectal 
cancer as a result of VA treatment in 1990 is granted.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

